 

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA,

 

 

Plai tiff, CLERK, U.S. T
aint EASTERN DistHoTG FE CALPORNIA
v. CRNO: 1:19-CR-00020 LJO/SKO™ SET CE
PABLO G. RIVERA
Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum LD Ad Testificandum
Name of Detainee: Pablo G. Rivera
Detained at Fresno County Jail
Detainee is: a.) charged in this district by: [Indictment O Information 1 Complaint
charging detainee with: 18 U.S.C. § 111(a)(1)

or b,) C1 a witness not otherwise available by ordinary process of the Court
Detainee will: a.) C1 return to the custody of detaining facility upon termination of proceedings

orb.) LC be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary on December 16, 2019 at 1:00 p.m. in the Eastern District of California.

 

 

 

 

Signature: /s/Justin J. Gilio
Printed Name & Phone No: Justin J. Gilio (559/497-4000)
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
Ad Prosequendum C] Ad Testificandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee on December 16, 2019 at 1:00 p.m., and any further

proceedings to be had in this 7) and at the conclusion of ihe tofeturn ie to the above-named
custodian.
Dated: [ a , [ S

flonorable Barbara A. gpuliffe
U.S. MAGISTRATE E

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if XIMale (LlFemale
Booking or CDC #: — 1911452 DOB: 06/27/1984
Facility Address: 1225 M Street, Fresno, CA Race:
Facility Phone: 559/600-8600 FBI#:
Currently

RETURN OF SERVICE

Executed on:

 

 

(signature)
